DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, and Species I in the reply filed on 6/7/2021 is acknowledged. The traversal is on the grounds that no serious search burden exists for the Groups and Species.  This is not found persuasive because establishing a serious search burden has been shown since Groups I & II have acquired a separate status in view of their different classifications (Group I: C23C14/0682; Group II: H01J37/32899) and/or different fields of search due to different search strategies or search queries as discussed on p. 2 of the Restriction Requirement dated 4/8/2021 (MPEP 808.02). Similarly for Species I & II, different classifications are present (Species I: C23C14/00+ for physical vapor deposition; Species II: C23C16/00+ for chemical vapor deposition) and/or different fields of search due to different search strategies or search queries between physical vapor deposition and chemical vapor deposition. Thus a serious search burden has been established for both Groups I & II and Species I & II due to their different classifications and/or different search strategies or queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or 6/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 requires units of “ohms/ per square”. It is unclear as to what unit of measurement is intended to be represented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US 2016/0204027).
With respect to claims 1-2, 8, 11-12, and 16, Lakshmanan discloses a method for forming a nickel silicide material comprising depositing via physical vapor deposition (PVD) a first nickel silicide seed layer [310] atop a substrate [300] at a temperature of about 25-200oC (abstract; fig. 3D; para 0045), thus Lakshmanan teaches the temperature for PVD is at about 25oC. Lakshmanan also discloses in fig. 2 that the method [200] includes a thermal annealing process after the PVD (para 0060), thus the first nickel silicide layer [310] is annealed after PVD. Lakshmanan further suggests that for annealing after PVD, a temperature of 400oC or less is used on a metal silicide (such as the first nickel silicide seed layer at para 0045 and nickel silicide layer at para 0054) in order to repair, densify, and enhance lattice structures of nickel silicide that form the nickel silicide material (para 0060 and 0062), thus Lakshmanan reads on the annealing in a temperature range of over 350oC but less than 400oC since: 1) it has been held that differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical since it is not inventive to discover optimum or workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A); and 2) it has been held that in the case where the claimed ranges (i.e. 350oC or more) “overlap or lie inside ranges (i.e. 400oC or less) disclosed by the prior art” a prima facie case of obviousness exists  (MPEP 2144.05, Sections I). Although Lakshmanan does not teach repeating of the PVD and thermal annealing process to deposit another nickel silicide seed layer, it has been held that mere repetition has no patentable significance unless a new and unexpected results is produced (MPEP 2144.04, Section VI, Part B). In this case, repeating to deposit with PVD and anneal first and second nickel silicide seed layers would predictably yield a 
With respect to claims 4-5, 9, 14 and 17, as discussed above for claim 1, Lakshmanan teaches to deposit the first nickel silicide seed layer with PVD at about 25oC (para 0045), and renders obvious to then repeat depositing the second nickel silicide seed layer with at about 25oC. Lakshmanan also discloses the PVD is with a nickel and silicon target having a ratio of Ni:Si of 1:1 (para 0045).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US 2016/0204027) as applied to claims 1 and 12 above and further in view of Akiyama et al (US 2008/0090369).
With respect to claims 3 and 13, the reference is cited as discussed for claims 1 and 12. However Lakshmanan is limited in that a capping layer of titanium nitride (TiN) over the nickel silicide material is not suggested.
Akiyama teaches a method of forming a nickel silicide film by PVD at low temperature (para 0449 and 0463), followed by forming a barrier metal (i.e. capping layer) of TiN on top of the nickel silicide film in order to suppress agglomeration of the nickel silicide film (para 0472 and 0478).
It would have been obvious to one of ordinary skill in the art to incorporate the capping layer of TiN as taught by Akiyama on top of the nickel silicide material of .
Claims 6-7, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US 2016/0204027) as applied to claims 1 and 12 above and further in view of Zhang (US 2015/0228777).
With respect to claims 6-7, 10, 15, and 18, the reference is cited as discussed for claims 1 and 12. However Lakshmanan is limited in that a thickness for the nickel silicide material is not specifically suggested.
Zhang teaches a method of forming a seed layer comprising a metal silicide material (abstract; fig. 6A-B; claim 9), wherein the metal silicide material is deposited via PVD and comprises nickel silicide material that has a thickness of 1-20 nm (10-200 angstroms) (para 0080).
It would have been obvious to one of ordinary skill in the art to have the nickel silicide material of Lakshmanan to have the thickness of 10-200 angstroms taught by Zhang since Lakshmanan fails to specify a particular thickness for the nickel silicide material that is formed via nickel silicide seed layers as taught by Lakshmanan, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Zhang has shown success for having a nickel silicide material that is formed by PVD to have a thickness of 10-200 angstroms.
In summary, the combination of references Lakshmanan and Zhang teaches to have the nickel silicide material of Lakshmanan be 10-200 angstroms, wherein the first and second nickel silicide seed layers that form the nickel silicide material must also each have a thickness within 10-200 angstroms, which reads on ranges required claims 6-7 and 15 (MPEP 2144.05, Section I). In addition since the combination of references teaches the claim requirements of alternating PVD and annealing of nickel silicide layers, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting nickel silicide material formed by the nickel silicide seed layers having a property of 20-50 ohm/square (MPEP 2112.01, Section I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,916,433. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-16 of the US Patent would also meet the requirements set forth in claims 1-18 of the current invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794